
	

113 HRES 713 IH: Recognizing the friendship between the United Kingdom and the United States and expressing the support of the House of Representatives for a united, secure, and prosperous United Kingdom.
U.S. House of Representatives
2014-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 713
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2014
			Mr. Sherman (for himself, Mr. Royce, Mr. Engel, Mr. Rohrabacher, Mr. Keating, Mr. Ruppersberger, Mr. Connolly, Mr. Franks of Arizona, Mr. Meeks, Mr. Cook, Mr. Israel, Mr. Stockman, Mr. Brady of Pennsylvania, Mr. Long, Ms. Bass, Mr. Turner, Ms. Frankel of Florida, Mr. Lowenthal, Mr. Vargas, Mr. Cárdenas, Mr. Costa, Ms. Hahn, Mrs. Napolitano, Mr. Thompson of California, Ms. Speier, Mr. David Scott of Georgia, and Ms. Loretta Sanchez of California) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the friendship between the United Kingdom and the United States and expressing the
			 support of the House of Representatives for a united, secure, and
			 prosperous United Kingdom.
	
	
		Whereas the history and friendship between the people of the United States and the people of the
			 United Kingdom includes nearly two and a half centuries of cultural,
			 political, military, economic, and diplomatic relations;
		Whereas this relationship between the United States and the United Kingdom is based on shared
			 values of democracy, individual freedom, and the rule of law;
		Whereas British statesman Winston Churchill in 1946 labeled the relationship between the United
			 States and the United Kingdom the Special Relationship because of the
			 unprecedented depth of cooperation and the extensive historic ties between
			 the two nations;
		Whereas throughout the 20th and early 21st centuries, the United States and the United Kingdom
			 fought together in several struggles, including the First and Second World
			 Wars, in which millions of American and British soldiers sacrificed for
			 their countries;
		Whereas millions of Americans have Scottish roots and identify with their Scottish ancestry, and
			 Scottish people and culture have had a profound effect on the United
			 States throughout its history;
		Whereas the 300th anniversary of the Union of Scotland and England occurred on May 1, 2007;
		Whereas the United Kingdom, a nation of over 63 million people, is the world's sixth-largest
			 economy and an influential power with cultural, economic, and political
			 influence around the world;
		Whereas in the United Kingdom, a system of devolution provides a statutory granting of powers from
			 the Parliament of the United Kingdom to the Scottish Parliament and its
			 executive body, the Scottish Government;
		Whereas in accordance with an agreement between the Scottish Government and the United Kingdom
			 Government, a referendum will be held in Scotland on September 18, 2014,
			 on whether Scotland should be an independent country; and
		Whereas on June 5, 2014, speaking alongside the Prime Minister of the United Kingdom, David
			 Cameron, the President of the United States, Barack Obama, said the United
			 States has a deep interest in making sure that one of the closest allies we will ever have remains a strong,
			 robust, united and effective partner: Now, therefore, be it
	
		That the House of Representatives—
			(1)believes that a united, secure, and prosperous United Kingdom is important for U.S. national
			 security priorities in Europe and around the world;
			(2)believes that diplomatic, economic, and military cooperation between the United States and the
			 United Kingdom in bilateral, trans-Atlantic, and global arenas is
			 essential to the national security of the United States;
			(3)expresses deep friendship toward the Scottish people;
			(4)respects the right of the Scottish people to make their decision regarding their status in the
			 September 18, 2014, referendum;
			(5)expresses a firm commitment to continued cooperation between the United States and the United
			 Kingdom toward a more peaceful and prosperous world; and
			(6)expresses support for a united, secure, and prosperous United Kingdom.
			
